Citation Nr: 0514870	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  98-12 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.  During that time, he was held as a prisoner of 
war (POW) by the German government from March 1944 to May 
1945.  He died in August 1993 and was survived by his wife 
(the appellant).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  The veteran was a POW of the German government during 
World War II.

2.  The veteran's death certificate indicated that he died in 
August 1993 as a result of respiratory failure due to or as a 
consequence of renal failure and early mesenteric infarction. 

3.  The veteran suffered a heart attack in 1976 and had a 
documented history of atherosclerotic heart disease. 

4.  The veteran's service-connected disabilities at the time 
of his death included post-traumatic stress disorder and 
residuals of a flank wound of the left shoulder with retained 
foreign bodies, each of which were evaluated as 10 percent 
disabling.

5.  In an August 1993 letter, a VA Chief of Surgical Service, 
who reportedly reviewed the veteran's medical records and 
autopsy report, determined that contributory causes of the 
veteran's death included hardening of the arteries and an old 
heart attack.

6.  Atherosclerotic heart disease and myocardial infarction 
are presumed to have been incurred in service.  

7.  A service-connected disability is shown to have 
contributed to the cause of the veteran's death.


CONCLUSION OF LAW

The veteran's death was substantially or materially 
contributed to by a service-connected disability.  38 
U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.309, 3.310, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  She claims that he developed heart 
disease as a result of the harsh conditions, including 
malnutrition and forces marches, during his period of 
captivity as a POW.  For the reasons set forth below, the 
Board finds that the evidence supports the appellant's claim. 

The law provides Dependency and Indemnity Compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one which was incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  Service connection may also be 
granted for chronic disabilities, such as certain diseases of 
the heart, if such is shown to have been manifested to a 
compensable degree within one year after a veteran was 
separated from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Pursuant to 38 C.F.R. § 3.309(c) (2004), if a veteran is a 
former prisoner of war and as such was interned or detained 
for not less than 30 days, certain diseases, listed below, 
shall be service-connected if manifest to a degree of 10 
percent or more at any time after service discharge or 
release from active military service, even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.

These listed diseases are avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite (if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite); 
post-traumatic osteoarthritis; irritable bowel syndrome; 
peptic ulcer disease; peripheral neuropathy except where 
directly related to infectious causes, and cirrhosis of the 
liver.  For the purposes of this section, the term beriberi 
heart disease includes ischemic heart disease in a former POW 
who had experienced localized edema during captivity.  38 
C.F.R. §§ 3.307, 3.309(c).

The Secretary of Veterans Affairs has issued an interim final 
rule to effectuate a statutory amendment which eliminated the 
30-day requirement for certain disorders, and to add certain 
additional diseases which the Secretary has determined 
warrant a presumption of service connection for former POWs.  
See Veterans Benefits Act of 2003, Public Law No. 108-183 
(Dec. 16, 2003); 69 Fed. Reg. 60,083 (Oct. 7, 2004). As a 
result, 38 C.F.R. §§ 3.309(c), as published in the Federal 
Register, now reads as follows:

(c) Diseases specific as to former 
prisoners of war. (1) If a veteran is a 
former prisoner of war, the following 
diseases shall be service connected if 
manifest to a degree of disability of 10 
percent or more at any time after 
discharge or release from active 
military, naval, or air service even 
though there is no record of such disease 
during service, provided the rebuttable 
presumption provisions of Sec. 3.307 are 
also satisfied. 

Psychosis.  
Any of the anxiety states.  
Dysthymic disorder (or depressive 
neurosis).  
Organic residuals of frostbite, if 
it is determined that the veteran 
was interned in climatic conditions 
consistent with the occurrence of 
frostbite.  
Post-traumatic osteoarthritis.  
Atherosclerotic heart disease or 
hypertensive vascular disease 
(including hypertensive heart 
disease) and their complications 
(including myocardial infarction, 
congestive heart failure, 
arrhythmia).  
Stroke and its complications.

(2)  If the veteran:  (i) Is a former 
prisoner of war and;  (ii) Was interned 
or detained for not less than 30 days, 
the following diseases shall be service 
connected if manifest to a degree of 10 
percent or more at any time after 
discharge or release from active 
military, naval, or air service even 
though there is no record of such disease 
during service, provided the rebuttable 
presumption provisions of Sec. 3.307 are 
also satisfied.  

Avitaminosis.  
Beriberi (including beriberi heart 
disease).  Chronic dysentery.  
Helminthiasis.  
Malnutrition (including optic 
atrophy associated with 
malnutrition).  
Pellagra.  
Any other nutritional deficiency. 
Irritable bowel syndrome.  
Peptic ulcer disease.  
Peripheral neuropathy except where 
directly related to infectious 
causes.  
Cirrhosis of the liver.

Authority: 38 U.S.C. 1112(b). 

69 Fed. Reg. 60,090 (Oct. 7, 2004) (emphasis added).  

In addition, the Note immediately following the list of 
diseases, pertaining to beriberi heart disease, has been 
removed.  Id.  Thus, essentially, the recently promulgated 
interim final rule establishes a presumption of service 
connection for heart disease, including ischemic heart 
disease, without regard to whether localized edema was 
present in service.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R.      
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).

The facts of this case show that the veteran died August 1993 
as a result of respiratory failure due to or as a consequence 
of renal failure and early mesenteric infarction.  The 
veteran's service-connected disabilities at the time of his 
death included post-traumatic stress disorder and residuals 
of a flank wound of the left shoulder with retained foreign 
bodies, each of which were evaluated as 10 percent disabling.  
Service connection had not been established for heart 
disease. 

The record shows that the veteran was a POW of the German 
government from March 1944 until May 1945.  Unfortunately, 
most of his service medical records have been destroyed in a 
fire at the NPRC in 1973.  Under such circumstances, the 
Court has held that there is a heightened obligation on the 
part of VA to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

In December 1976, the veteran was admitted to Grandview 
Hospital for complaints of severe chest pain, slight 
diaphoresis, and nausea.  Testing showed that he suffered an 
inferior wall myocardial infarction.  He was treated and 
discharged in January 1977.  The veteran was subsequently 
treated at that facility from 1989 to 1993 for bladder 
cancer.  

The veteran was diagnosed with arteriosclerotic heart disease 
at a VA medical examination in November 1989.  An August 1990 
VA examination report also lists the veteran's complaints of 
occasional chest pains.  A physical examination revealed a 
femoral bruit, with no murmur, no edema, and a normal sinus 
rhythm.  An EKG revealed a left anterior bundle branch block.  
The examiner noted the veteran's history of a myocardial 
infarction.

The veteran was admitted to a VA hospital in May 1993 for an 
initial assessment involving cancer of the epiglottis and 
left neck metastasis.  A laryngectomy was performed.  He 
later developed renal failure.  It was also found that he had 
atherosclerotic cardiovascular disease, bilateral carotid 
stenosis, as well as an aneurysm of the abdominal aorta.  
Unfortunately, the veteran died in August 1993 as a result of 
respiratory failure.  An autopsy report showed the cause of 
death to be respiratory failure, renal failure, and early 
mesenteric infarction.  

In an August 1993 letter, a VA Chief of Surgical Service 
indicated that he had reviewed the medical records, including 
the autopsy report.  Based on his review, the examiner found 
the following condition to be a contributing cause of the 
veteran's death: (1) hardening of the arteries, marked; (2) 
old heart attack; (3) multiorgan (spleen, kidneys and bowels) 
damages; and (4) respiratory and renal failures. 

Based on the foregoing, the Board finds that the evidence 
supports the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The record 
shows that the veteran was a POW of the German Government 
during World War II.  Although not listed as a contributing 
cause of death, the veteran was diagnosed with 
atherosclerotic cardiovascular disease when admitted to a VA 
hospital in May 1993 prior to his death.  In an August 1993 
letter, a VA physician reviewed the veteran's medical 
records, including the autopsy report, and concluded that the 
veteran's hardening of the arteries and history of a heart 
attack in 1976 were contributing causes of the veteran's 
death.  

Accordingly, the Board finds that the veteran met the 
criteria for a compensable rating for atherosclerotic heart 
disease and myocardial infarction under 38 C.F.R. § 4.104 at 
the time of his death; therefore, the presumption found at 38 
U.S.C.A. § 1112 and C.F.R. § 3.309(c) applies.  Under such 
circumstances, and after resolving reasonable doubt in the 
appellant's favor, the evidence of record shows that 
atherosclerotic heart disease and myocardial infarction were 
incurred during the veteran's military service.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. § 3.309 (as amended).  Service 
connection for atherosclerotic heart disease and myocardial 
infarction is therefore warranted, and, accordingly, service 
connection for the cause of the veteran's death is also 
warranted as competent medical evidence indicates that such 
disease contributed to the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


